Citation Nr: 1729967	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroparesis, idiopathic, with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse.


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Air Force from July 1986 to July 2006.  The Veteran was awarded the Meritorious Service Medal and Southwest Asia Service Medal with one device, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.  Jurisdiction over the claim has since been transferred to the Reno, Nevada, RO.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic claims file.


FINDINGS OF FACT

The Veteran's current gastrointestinal disorder was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a functional gastrointestinal disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim for service connection for gastroparesis, idiopathic, with GERD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (service connection for bilateral hearing loss), no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Gastroparesis

The Veteran asserts that his gastroparesis, idiopathic, with GERD was incurred in service.  For the reasons discussed below, the Board finds that service connection is warranted.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In addition to the means of granting direct service connection, service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness. 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Lastly, the Board observes the Veteran qualifies as a "Persian Gulf veteran."  The Veteran's DD214 shows that he was awarded the Armed Forces Expeditionary Medal (Saudi Arabia) and the Southwest Asia Service Medal with one device.  See 38 C.F.R. § 3.317 (e)(2).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In October 1998, following a deployment to Saudi Arabia, the Veteran reported a 30 pound weight loss in two months and difficulty keeping food down.  He also reported that he averaged four hours of non-consecutive sleep per day, had sores that would not heal, was sensitive to cold, and had pain at the base of his rib cage.  Depression was ruled out as a cause of the Veteran's symptoms.  The Veteran also reported weight loss following a 2001 deployment.

In June 2009, the Veteran began to report nausea a week after he was prescribed medication for nocturia.  The Veteran continued to experience emesis after a meal and vomitus mainly consisting of undigested food.  Work up in 2009 did not explain his symptoms.  Records in June 2009 noted GERD like symptoms and he was referred to Columbia gastroenterology.  A July 2009 Upper GI with small bowel follow-through was "essentially unremarkable" demonstrating  no obvious mucosal or contour abnormalities or evidence for abnormal segments of luminal narrowing or dilatation and only very slight reflux noted.  A July 2009 record from Columbia Gastroenterology Associates concluded with the impression of refractory nausea and vomiting of unclear etiology and notes there had been "fairly extensive workup" and noting "ultimately I am quite perplexed by his symptoms."  An August 2009 gastric emptying study noted normal gastric emptying.  An August 2009 biopsy pathology record noted no significant duodenitis or evidence of celiac disease, no luminal parasites, and mild chronic inactive gastritis with no intestinal metaplasia or dysplasia.  An August 2009 record from Columbia Gastroenterology Associates notes "I am really at a loss to explain his symptoms."  Another August 2009 note indicated that the case was discussed with another doctor and that "to date his symptoms have eluded a diagnosis."  A September 2009 CT of the abdomen and pelvis was normal with no active acute or occult findings.  A September 2009 note from Columbia Gastroenterology Associates indicated "I finally broached the subject that this may be a psychogenic problem"  The September 2009 letter from Columbia Gastroenterology to the Medical University of SC referring the Veteran for further work up explained that the Veteran had refractory nausea and vomiting and lost nearly 23 pounds over 3 months and undergone endoscopies with biopsy of the small bowel and stomach which were unrevealing, 2 CT of the abdomen, a CT of the head, upper gastrointestinal small bowel follow through, gastric emptying studies, trials of multiple medications none of which helped his symptoms.  The physician noted "while the symptoms certainly sound compatible with a delayed gastric emptying; however he had a normal gastric emptying study and did no better with a trial of Reglan."  

An October 2009 note from MUSC reported a four month history of unexplained vomiting and nausea with severe weight loss secondary to the vomiting.  The physician noted that he was "at a loss to explain his symptomatology based on the data [he] had on hand."  The physician noted they can exclude mechanical obstruction (normal EGD, no dilation on CT, no colicky pain, CNS lesion, pancreatitis with attendant complications (normal CT and report of normal amylase/lipase) reflux variant (lack of PPI response) and other etiologists could possibly include rumination syndrome, antroduodenal dysmotility, migraine variant or other maladies.  An October 2009 gastric emptying scan concluded with the impression of significantly delayed gastric emptying with radiotracer persisting within the fundus, compatible with gastroparesis.  The hospital discharge record noted in the hospital course that it was decided to repeat the gastric emptying study and in 

October 2009 a gastric emptying was done which was found to be consistent with gastroparesis...the radiologist believed the [gastric emptying level] was actually an over-estimation of emptying considering that the patient had vomited some of the radiotracer shortly after eating.  As there was a concern that the study was not consistent with gastroparesis, was not as complete as was wanted with the patient having vomited part of the radiotracer it was decided the patient should have a nasogastric tube.  The thought process was to assess at which level the patient was having gastroparesis so a nasogastric tube was placed."  (emphasis added)

The hospital records then include a November 2009 letter to the Veteran's referring physician that notes an impression of "intractable vomiting, presumably gastroparesis as this is the only objective abnormality on hand"  After that date records list a diagnosis of gastroparesis and, in October 2009, had a feeding tube placed and later a gastric pacemaker placed.  He continued to complain of persistent nausea and vomiting. 

In April 2011, the Veteran filed for service connection for gastroparesis, with subsequent GERD.  The Veteran underwent a VA examination to determine the etiology of any stomach conditions.  The VA examiner diagnosed the Veteran with gastroparesis, idiopathic and GERD.  The VA examiner opined that the Veteran's gastroparesis and GERD were less likely than not related to environmental hazards the Veteran may have been exposed to during deployments to Southwest Asia.  The VA examiner's rationale for the opinion was that the Veteran did not report an onset of gastrointestinal symptoms until two years after service.

In April 2012, the Veteran's private treating physician stated that testing had not revealed a specific cause for the gastroparesis.  The private physician added that given the lack of an identifiable cause, it was as likely as not that the underlying cause was present on or before August 1, 2006.  A second private treating physician also stated that given the timeframe in which the Veteran's symptoms began, that it was reasonable to say that the underlying cause was present on or before August 1, 2006.

The Veteran submitted treatise evidence to support the claim.  See Appeal to Board of Veteran's Appeal and attachments.  In February 2013, the Veteran underwent an additional VA examination to determine the etiology of any stomach conditions.  The VA examiner diagnosed the Veteran with gastroesophageal reflux disease and gastroparesis, idiopathic.  The VA examiner opined that the Veteran's gastroesophageal reflux disease and gastroparesis were less likely than not related to medications the Veteran was prescribed.  The rationale provided was that the Veteran's symptoms continued after the medications were discontinued.

While the Veteran has at time been given diagnoses, the Board notes that the initial work up was inconclusive and the doctor at MUSC who diagnosed gastroparesis reported that he diagnosed it as gastroparesis as "this is the only objective abnormality on hand."  Significantly, discharge papers from MUSC clearly called into question the validity of the diagnosis as it indicated the Veteran had vomited part of the radiotracer and there was a concern the test was not complete. In other words, the record as a whole does not reflect the Veteran has a clear diagnosed condition; rather, he was provided a diagnosis that was the most plausible.  Subsequent records merely reported that diagnosis without further testing or considering the impact of the incomplete study on such a diagnosis.

Giving the Veteran the benefit of the doubt, he has a diagnosis of functional gastrointestinal disorder, with symptoms that were noted in service, or at the very least, manifested to a compensable degree before December 31, 2016, and are at least of moderate degree as per the Veteran's testimony and the private treatment records noting frequent vomiting and weight loss.  See 38 C.F.R. § 4.114, Diagnostic Code 7307 (noting a minimum of a 10 percent rating).  Accordingly, service connection is warranted.

The competent and credible medical and lay evidence indicates that a functional gastrointestinal disorder was incurred during the Veteran's periods of honorable service, or at the very least manifest to a compensable degree before December 31, 2016.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection a functional gastrointestinal disorder have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a functional gastrointestinal disorder is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


